Citation Nr: 0207538	
Decision Date: 07/10/02    Archive Date: 07/17/02	

DOCKET NO.  98-00 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than May 5, 1997, 
for the award of service connection for post concussion 
headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran apparently had active service from May 1957 to 
May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which granted service connection for post concussion 
headaches, effective May 5, 1997.  


FINDING OF FACT

The veteran's initial claim for service connection for post 
concussion headaches was received on May 5, 1997, the date 
the RO assigned as the effective date for the grant of 
service connection for post concussion headaches.  


CONCLUSION OF LAW

An effective date earlier than May 5, 1997, for the award of 
service connection for post concussion headaches is not 
warranted.  38 U.S.C.A. §§ 5101(a), 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.351, 3.155 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159 (2001).  In this regard, VA 
treatment records that have been indicated to exist have been 
obtained and the veteran has indicated that he does not 
desire a personal hearing.  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statements of the case advising them of 
the evidence considered, governing legal criteria, the 
evidence necessary to establish entitlement to the requested 
earlier effective date, and the reason for the denial of the 
veteran's claim for an earlier effective date.  Therefore, it 
is concluded that the VA has complied with the VCAA, and that 
the Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The effective date of an evaluation and award of compensation 
based on an original claim for direct service connection will 
be the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from the claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  Fleshman v. Brown, 9 Vet. App. 548, 
551-52 (1996); affirmed at Fleshman v. West, 138 F. 3d. 1429 
(Fed. Cir. 1998).  

The veteran filed his initial claim for service connection 
for post concussion headaches by submitting a formal 
application on May 5, 1997.  The veteran has argued that 
treatment he received in 1989 and 1990 at a VA medical 
facility should constitute a claim for service connection for 
post concussion headaches, warranting the award of an earlier 
effective date.  

A review of VA treatment records, relating to treatment of 
the veteran in 1989 and 1990, reflects that these records do 
not indicate that the veteran made any communication or 
action indicating an intent to apply for service connection 
for post concussion headaches at that time.  Further, these 
records do not indicate that the veteran complained of any 
headaches at that time or that there were any findings or 
treatment for headaches during 1989 and 1990.  Also, VA 
treatment records dated in 1996 and in 1997, prior to the May 
5, 1997, formal claim, do not indicate that the veteran 
communicated any intent to apply for any benefit, including 
service connection for post concussion headaches and these 
records do not indicate that the veteran complained of 
headaches or received any treatment for headaches.  

In the absence of any evidence indicating that the veteran 
filed either an informal or formal claim prior to March 5, 
1997, for service connection for post concussion headaches, 
and evidence indicating that his initial application for 
service connection for post concussion headaches was received 
on May 5, 1997, a preponderance of the evidence is against 
the award of an earlier effective date for service connection 
for post concussion headaches.  


ORDER

An effective date earlier than May 5, 1997, for the award of 
service connection for post concussion headaches is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

